Exhibit 10.1

FIRST AMENDED CONSULTING AGREEMENT

THIS FIRST AMENDED CONSULTING AGREEMENT (this “Agreement”) is made and entered
into effective as of August 14, 2012 (the “Effective Date”), by and between
InfuSystem Holdings, Inc., a Delaware corporation, having a business address of
31700 Research Park Drive, Madison Heights, Michigan 48071 (“Company”), and
Jonathan P. Foster, having a business address of 109 Red Berry Lane, Easley,
South Carolina 29642 (“Consultant”).

WITNESSETH:

WHEREAS, Company engaged Consultant to provide certain services to Company
pursuant to that certain Consulting Agreement between the parties dated
March 16, 2012 (the “Original Agreement”), and Consultant and Company desire to
amend and restate the Original Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Services. Company hereby retains Consultant to serve as Company’s Chief
Financial Officer effective as of the Effective Date and to exercise such
authority, perform such executive duties and functions and discharge such
responsibilities as the Chief Executive Officer of Company may from time to time
determine, consistent with Consultant’s position in Company.

2. Compensation. In consideration for the services provided by Consultant
hereunder, Company shall pay Consultant a fee of $25,000 on the 15th day of each
month during the Term and $25,000 on the last day of each month during the Term.
Consultant agrees to waive participation in all of Company’s employee benefit
plans, programs or arrangements, to the extent legally possible without
violating the terms of any such plans, programs or arrangements, and sign any
documentation that may be necessary to affect such waiver. In the event that a
“Change in Control” of Company occurs during the Term of this Agreement or
within 30 days of Consultant’s termination by Company without cause, Company
shall pay the following amounts to Consultant within fifteen days after the
occurrence of the Change in Control: (i) $125,000, plus (ii) the sum of all fees
that would have been paid by Company to Consultant from the date of the Change
in Control until March 16, 2013 under the terms of the first sentence of this
Paragraph 2, up to a maximum of 5 months compensation. For purposes of this
Agreement, the term “Change in Control” means (a) the change in a majority of
the members of the Company’s Board of Directors within a sixty-day period of
time, (b) the sale, lease, exchange or other transfer of all or substantially
all of the assets of Company, or (c) the consummation by Company of a
reorganization, merger, share exchange, consolidation or other transaction as a
result of which the persons owning Company’s voting securities immediately prior
to such transaction beneficially own, directly or indirectly, immediately after
such transaction, less than 50% of the voting securities of the surviving entity
in such transaction.



--------------------------------------------------------------------------------

3. Expenses. Company agrees to reimburse Consultant for all expenses reasonably
and actually incurred by Consultant in performing services under this Agreement,
including but not limited to travel, maintaining necessary certifications, cell
phone and office supplies, in accordance with Company policy as applicable to
other executive officers. Additionally, Company shall reimburse Consultant up to
$7,500 for legal expenses incurred by Consultant in negotiating this Agreement
and the Original Agreement, which expenses shall be reimbursed by Company to
Consultant within 15 days after the Consultant provides Company with supporting
documentation confirming the amount of such expenses incurred by Consultant.

4. Term; Termination. This Agreement shall be effective as of the Effective Date
and shall continue until March 16, 2013 (the “Term”). Prior to expiration of the
Term, Company may terminate this Agreement and Consultant’s engagement
hereunder, provided that unless such termination is for Cause, Company will not
be relieved of its obligation to make the payments as scheduled pursuant to
Paragraph 2 through the expiration of the Term. For purposes of the foregoing,
Cause shall mean the Consultant’s: (i) material failure, refusal, or neglect to
perform his reasonable responsibilities as Chief Financial Officer,
(ii) conviction of a felony or crime involving moral turpitude, or (iii) gross
negligence or willful misconduct that has an adverse effect upon Company;
provided that with respect to (i) and (iii) above, to the extent curable,
Company shall first provide the Executive with 30 days advance written notice of
a proposed termination for Cause, and an opportunity to cure the conduct giving
rise to the proposed termination for Cause within such 30 day period. A Change
in Control shall terminate this Agreement and Consultant’s engagement hereunder,
and, in such event: (a) Consultant shall only be entitled to the Change in
Control payments set forth in Paragraph 2 of this Agreement, and (b) upon the
completion of such payments, Company may at its sole option reengage Consultant
for an additional term of six months from the date of Change in Control, under
the same compensation and other terms of this Agreement, by notifying Consultant
in writing of its decision within 5 days of a Change in Control.

5. Cooperation with the Company. Consultant shall cooperate and work with
Company in connection with Consultant’s activities under this Agreement.
Consultant shall keep Company informed as to Consultant’s activities under this
Agreement. Unless otherwise instructed in writing, Consultant shall report to,
and deal with, the Chief Executive Officer of the Company in connection with his
performance hereunder.

6. Relationship of the Parties; Taxes. Both Company and Consultant agree that
Consultant will act as an independent contractor in the performance of his
duties under this Agreement. Nothing contained in this Agreement shall be deemed
to constitute a relationship of agency, joint venture, partnership or any other
relationship than that specified. Amounts payable hereunder shall be subject to
applicable withholding taxes.



--------------------------------------------------------------------------------

7. Indemnification. During the Term and thereafter, Company shall indemnify
Consultant to the fullest extent permitted by applicable law, and Consultant
shall be entitled to the protection of insurance policies Company may elect to
maintain generally for the benefit of its officers, with respect to all costs,
charges and expenses whatsoever incurred or sustained by Consultant in
connection with any action, suit or proceeding to which he may be made a party
by reason of being or having been an officer of Company or having served any
other enterprise as a director, officer or employee at the request of Company.
Company shall maintain director and officer insurance at reasonable and
customary levels which shall also cover Consultant.

8. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, via overnight courier or
by United States mail, certified or registered, return receipt requested,
postage prepaid, to the respective business addresses set forth in the opening
paragraph of this Agreement.

9. Modification, Waiver, Amendments. No provision of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing,
signed by Consultant and Company. No waiver by any party hereto at any time of
any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of any similar or dissimilar provisions or conditions at the same or at
any prior or subsequent time. No amendments, modifications or additions to this
Agreement, including but not limited to any modification to the Term, shall be
binding unless in writing and signed by all parties hereto.

10. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of South Carolina, without regard to choice of law principles.

11. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and any prior
understanding or representation of any kind preceding the date of this
Agreement, including but not limited to the Original Agreement, shall not be
binding upon either party except to the extent incorporated in this Agreement.

13. Assignment, Delegation and Subcontracting. Neither party may assign,
delegate or subcontract its rights or obligations under this Agreement without
express written consent of the other party.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amended Consulting
Agreement to be effective as of the day and year first hereinabove written.

 

INFUSYSTEM HOLDINGS, INC. By:  

/s/ Dilip Singh

Name:   Dilip Singh Its:   Chief Executive Officer

CONSULTANT /s/ Jonathan P. Foster Jonathan P. Foster